Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i

 

|
i
|

;
i
i
}
‘
i
i

 

 

X
t
JAMES MURPHY, ON BEHALF OF ALL angi |
OTHER PERSONS SIMILARLY | JAN 2 8 2020 |
SITUATED, Liss “
Plaintiffs,
Case No.: 1:19-cv-08042-AJN
-against-
BEAVER MEADOW FAMILY
CAMPGROUND, INC.,
Defendant.
Xx
CONSENT DECREE
1. This Consent Decree is entered into as of the Effective Date, as defined |

below in Paragraph 10, by and between the following parties: Plaintiff, James Murphy
(‘Plaintiff’), and Defendant, Beaver Meadow Family Campground, Inc. (“Defendant”).
Plaintiff and Defendant shall hereinafter be collectively referred to as, the “Parties” for the
purposes and on the terms specified herein.
RECITALS

2. Title Ill of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, and accommodations by any private entity that owns, leases

(or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

§ 36.201(a).

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 2 of 11

3, Plaintiff filed this lawsuit in the U.S. District Court for the Southern
District of New York entitled James Murphy, on behalf of all other persons similarly situated v.
Beaver Meadow Family Campground, Inc. (Docket No. 1:19-cv-08042-AJN) (the “Action”). The
Plaintiff alleged that Defendant’s website: www.beavermeadowcampground.com (the
“Website”), is not fully accessible to individuals with disabilities in violation of Title II of the
Americans with Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law
(“NYSHRL”), the New York State Civil Rights Law (“NYSCRL”), and the New York City
Human Rights Law (“NYCHRL”).

4, Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing
or liability whatsoever. By entry into this Consent Decree, Defendant does not admit any
wrongdoing.

5. This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

6. This Consent Decree is entered into by the Plaintiff, individually.
JURISDICTION
7. Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s
Website is a service, privilege, or advantage of the Defendant’s physical location, thus
rendering it a public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);
12182(a). Defendant denies that its Website is a public accommodation or a place of public

accommodation or are otherwise subject to Title HI of the ADA.

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 3 of 11

8. This Court has jurisdiction over this action under 28 U.S.C. § 1331, and
42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree
venue is appropriate.

AGREED RESOLUTION

9, Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiffs Complaint. In resolution of this action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

11. Reasonable Efforts means, with respect to a given goal or obligation, the
efforts that a reasonable person or entity in Defendant's position would use to achieve that goal
or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable
Efforts as provided for under this Consent Decree shall be subject to the dispute resolution
procedures set forth in paragraphs 16 through 22 of this Consent Decree. Reasonable Efforts
shall be interpreted so as to not require Defendant to undertake efforts whose cost, difficulty
or impact on Defendant’s Website could constitute an undue burden, as defined in Title III of
the ADA but as applied solely to Defendant’s Website - as though they are collectively a
standalone business entity, or which could result in a fundamental alteration in the manner in
which Defendant operates its Website - or the primary functions related thereto, or which could

result in a loss of revenue or traffic on its Website related operations.

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 4 of 11

TERM
12. The term of this Consent Decree shall commence as of the Effective Date
and remain in effect for the earlier of: (1) twenty-four (24) months from the Effective Date; or
(2) the date, if any, that the regulations are adopted in the Department of Justice’s anticipated
proposed regulations for websites under Title III of the ADA.
GENERAL NONDISCRIMINATION REQUIREMENTS
13. Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the ADA),
including the Plaintiff, the opportunity to participate in and benefit
from the goods, services, privileges, advantages, and
accommodations through the Website as set forth herein. 42 U.S.C.
§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including the Plaintiff, an equal opportunity
to participate in or benefit from the goods, services, privileges,
advantages, and accommodations provided through the Website as
set forth herein. 42 U.S.C. § 12182(b)(2)(A)(Gi); 28 C.F.R. §
36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including the Plaintiff, are not excluded,
denied services, segregated, or otherwise treated differently because
of the absence of auxiliary aids and services, through the Website as

set forth herein, 42 U.S.C. § 12182(b)(2)(A) (iii); 28 C.F.R. § 36.303.

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 5 of 11

COMPLIANCE WITH TITLE Ul OF THE ADA

14. Web Accessibility Conformance Timeline: Defendant shall ensure full
and equal enjoyment of the goods, services, privileges, advantages, and accommodations
provided by and through the Website according to the following timeline and requirements
provided that the following dates will be extended in the instance that the Department of Justice
releases regulations for websites under Title III of the ADA while this Consent Decree is in
effect and which contain compliance dates and/or deadlines further in the future than the dates

set forth herein: |
a. Within twenty-four (24) months of the Effective Date, the Defendant
shall ensure that the Website, if in existence, substantially conforms
to the Web Content Accessibility Guidelines 2.0 Level A and AA
Success Criteria ("WCAG 2.0 AA") in such a manner so that the
Website will be accessible to persons with disabilities as set forth in

Paragraph 20 below.

b. Defendant shall not be responsible for ensuring that third party
content or plug-ins whose coding is not solely controlled by
Defendant but are otherwise located on the Website or linked to from
the Website, are accessible or otherwise conform to WCAG 2.0 AA.

SPECIFIC RELIEF TO PLAINTIFF
15. Specific Relief: The Plaintiff and the Defendant have agreed to settle all
matters relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters,
relating to any alleged inaccessibility of the Website through a separate agreement (the

“Settlement Agreement’) which is not incorporated into this Consent Decree.

 

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 6 of 11

PROCEDURES IN THE EVENT OF DISPUTES

16. | The procedures set forth in Paragraphs 17 through 19 must be exhausted
in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant
to this Consent Decree or (ii) Defendant alleges that there is a criteria of WCAG 2.0 AA with
which it cannot substantially comply as set forth herein. There will be no breach of this Consent
Decree by Defendant in connection with such allegations until the following procedures have
been exhausted.

17. If a party believes that the other party hereto has not complied in all
material respects with any provision of the Consent Decree, that party shall provide the other
party with written notice of non-compliance containing the following information: (i) the
alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
Decree that is not being complied with in all material respects; (iii) a statement of the remedial
action sought by the initiating party; and (iv) a reasonably detailed statement of the specific
facts, circumstances and legal argument supporting the position of the initiating party. Plaintiff
will notify Defendant in writing after the dates for compliance set forth herein if Plaintiff
believes that the Website is in any way not compliant with this Consent Decree. Defendant
will notify Plaintiff in writing if it believes there is a criteria of this Consent Decree with which
it cannot substantially comply hereunder. All notifications must include reasonable detail and
shall be made in the manner set forth in Paragraph 22.

18. Within sixty (60) days of either Party receiving notice as described in
Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days of
receipt of the response, the Parties will meet by telephone, or in person, in an attempt to

informally resolve the issue.

 

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 7 of 11

19. If the issue remains unresolved within thirty (30) days of the meeting
referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select
an expert and the two experts will mutually select an independent accessibility consultant with
substantial experience in accessible website design who will evaluate the particular item(s)
raised based on whether a person, who has a disability and uses screen reader software and has
average screen reader competency (“person with a Visual Impairment who has average screen
reader competency”), can adequately utilize the Website.

20. There will be no breach of this Consent Decree unless (a) the
independent accessibility consultant determines that a particular item(s) cannot be
accomplished by a person with a disability who has average screen reader competency using a
prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in
combination with one of the following browsers (in versions of which that are currently
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)
Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of
time of not less than ninety (90) days of receiving the accessibility consultant’s opinion. If the
accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the
items found not to be usable is longer than ninety (90) days, then the Parties may agree on a
longer time period without leave of Court so long as the extension is documented in writing
and executed by the Parties to this Agreement or their respective counsel. If the accessibility
consultant finds that a particular item found not to be usable cannot be remedied using
Reasonable Efforts, Defendant shall not be obligated to remedy that item.

21. Any of the time periods set forth in Paragraphs 17 through 19 may be

extended by mutual agreement of the Parties.

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 8 of 11

22. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows:
For Plaintiff: Darryn G. Solotoff, Esq.
The Law Office of Darryn Solotoff
25 Melville Park Road, Suite 108
Melville, New York 11747
Email: ds@lawsolo.net
Phone: 516-695-0052

For Defendant: Joseph J. DiPalma, Esq.
JACKSON LEWIS P.C.
44 South Broadway, 14th Floor
White Plains, New York 10601
Tel: (914) 872-6920
Joseph.DiPalma@jacksonlewis.com

MODIFICATION

23. No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.
ENFORCEMENT AND OTHER PROVISIONS

24. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.

25. This Consent Decree contains the entire agreement of the Plaintiff and
the Defendant concerning the subject matter described in Paragraph 3, other than the terms of
the Settlement Agreement, and no other statement, promise, or agreement, either written or
oral, made by any party or agent of any party, that is not contained in this Consent Decree, and
concerns the subject matter described in Paragraph 3, shall be enforceable, other than the
Settlement Agreement.

26. If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

8

 
Case 1:19-cv-08042-AJN Document12 Filed 01/27/20 Page 9 of 11

to reflect as nearly as possible and to the fullest extent permitted by applicable law its original
intent and shall not, in any event, affect any other provisions, all of which shall remain valid
and enforceable to the fullest extent permitted by applicable law.
PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

27. The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by
the ADA, indicating those who utilize a screen reader to access the Website, which disabled
persons shall constitute third-party beneficiaries to this Consent Decree.

28, The signatories represent that they have the authority to bind the
respective parties, Plaintiff and Defendant to this Consent Decree.

CONSENT DECREE HAS BEEN READ

29, Consent Decree has been carefully read by each of the Parties, and its
contents are known and understood by each of the Parties. This Consent Decree is signed freely
by each party executing it. The Parties each had an opportunity to consult with their counsel
prior to executing the Consent Decree.

JAMES MURPHY

Dated: _ 1/24/2020 By: ones Phage Pay,
. nen

James Murphy

 

BEAVER MEADOW CAMPGROUND,
INC.

| CN
Dated: _\- t&-%& By: yaw N\ oA
= ey

 

—,

Nes wen SS Css =
Its: \Ppes yep)

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 10 of 11

APPROVED AS TO FORM AND CONTENT:

Dated: 1/24/2020

1/27/2020
Dated:

10

THE LAW OFFICE OF DARRYN
)
|

By: _. rt |

Darryn G. Solotoff, Esq.

25 Melville Park Road, Suite 108
Melville, New York 11747
Email: ds@lawsolo.net

Phone: 516-695-0052

JACKSON LEWIS, P.C.
“o> Rm
By: ~

Joseph J. DiPalma, Esq.

44 South Broadway, 14" Floor

White Plains, NY 10601

Email: joseph.dipalma@jacksonlewis.com
Phone: 914-872-6920

 

 
Case 1:19-cv-08042-AJN Document 12 Filed 01/27/20 Page 11 of 11

COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts
and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:
1) This Court has personal jurisdiction over Plaintiff and Defendant for the

purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties;
3) Entry of this Consent Decree is in the public interest;
4) This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this lawsuit, nor does it constitute any finding of liability against Defendant,

5) The Plaintiff is acting as a private attorney general in bringing this lawsuit and
enforcing the ADA; and

6) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of each and every claim, matter, and issue that was alleged, or could have been alleged
by Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.

| | tH
DONE AND ORDERED in Chambers at || ‘50 astm. this aS day of

Tenvary _, 2020. nf A

UMTBD STATES DISTRICT JUDGE
cc: Counsel of record via CM/ECF Alibo- T Nathan

 

11

 
